        Case 1:17-cr-00548-PAC Document 110 Filed 07/03/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

      -v-                                            DECLARATION OF STEVEN M.
                                                     BELLOVIN, Ph.D., IN SUPPORT OF
                                                     SUPPRESSION
JOSHUA ADAM SCHULTE,
                                                     17 Cr. 548 (PAC)
              Defendant.
                                            X



     STEVEN M. BELLOVIN, Ph.D., declares under penalty of perjury:

     1. Iam the Percy K. and Vida L.W. Hudson Professor of Computer Science at

 Columbia University, whereIhave taught since 2005.Imake this declaration for the limited

 purpose of providing expert support for Defendant Joshua Adam Schulte's motion to

 suppress and for an evidentiary hearing under Franks v. Delaware, 438 U.S. 154 (1978).

 This declaration is based on my personal knowledge (including my training and experience

 as a computer scientist), my review of documents produced by the government in discovery,

 and my discussions with members of Mr. Schulte's defense team.

     2. Because this declaration is being made for a limited purpose, it does not include

 everythingIknow about this case or the matters discussed herein.

 My Qualifications

     3. My curriculum vitae is annexed hereto as Exhibit "A." In summary,Ireceived my

 doctorate in computer science in 1982 from the University of North Carolina at Chapel Hill. I

 am currently the Percy K. and Vida L.W. Hudson Professor of Computer Science at

 Columbia University and an affiliate faculty member at Columbia Law School. Ihave been a

 Professor of Computer Science at Columbia since 2005. I have also worked as Chief


                                                 1
       Case 1:17-cr-00548-PAC Document 110 Filed 07/03/19 Page 2 of 4



Technologist for the Federal Trade Commission (2012-2013), Adjunct Professor of

Computer Science at the University of Pennsylvania (2002-2004), and as a consultant and

research fellow for AT&T (1998-2012).

     4. Iam also a member of the National Academy of Engineering ("National Academy")

and have served on many National Academy study committees and the National Academy's

Computer Science and Telecommunications Board.Ihave also been part of the leadership of

the Internet Engineering Task Force, serving on the Internet Architecture Board and as a

Security Area Director.Ihave also served on several advisory committees at the Department

of Homeland Security and the Election Assistance Commission.

     5. Ihave published extensively on a wide range of subjects relating to Internet security,

computer science, and forensic computer analysis.

The Meaning and Significance of a Computer's "Page File"

     6. Iunderstand that when the government applied in April 2017 for a warrant to search

Mr. Schulte's devices for evidence of child pornography, the government claimed it had

found a single "photograph" or image of what "appear[ed] to be child pornography" on Mr.

Schulte's "desktop computer."

     7. In fact, according to documents produced by the government in discovery, the image

was discovered in a specific area of Mr. Schulte's desktop computer known as the "page

file." This location should have been obvious to the investigating agents because the "file

path" of the image—the written description of where on the computer the image was

found—indicates that it was found within "pagefile.sys," an unmistakable reference to the

page file.




                                                 2
       Case 1:17-cr-00548-PAC Document 110 Filed 07/03/19 Page 3 of 4



    8. A "page file" (sometimes referred to as a "paging file" or "swap file") is an area of

the computer that acts as an extension of the computer's Random Access Memory (RAM). If

information in RAM is not actively being used by the computer, or has not recently been

used, the operating system (e.g., Windows) may move it to the page file in order to free up

memory space in RAM.

    9. Significantly, the operating system, not the computer's user, creates and maintains

the page file. Indeed, the contents of the page file are generally not accessible to the

computer's user. Similarly, computer users generally cannot modify or determine the

contents of a page file. And the contents of a page file do not have file names and do not

resemble ordinary user files.

    10. Because of the nature of a page file, the presence of a photograph or other image in

a page file, standing alone, does not provide a basis for concluding that the photograph or

image was ever knowingly accessed, received, possessed, or even seen by a computer user.

For example, when a computer user visits an Internet website, the web browser can

automatically "pre-fetch" or download images into RAM from the website, thus allowing

them to be stored in the page file, even if the user never viewed those images or intentionally

"clicked" on them. An image can thus end up in the computer's page file without the user's

knowledge—and even if the user never saw it, intentionally accessed it, or knowingly

acquired it. Indeed, since the page file contains pieces of RAM that have not been used

recently, the presence of an image on the page file is suggestive of an image that was not

viewed recently, if at all.

    11. In this case, moreover, the limited "metadata" associated with the image—the

information about the origin or format of the image—does not indicate when the image was


                                                  3
       Case 1:17-cr-00548-PAC Document 110 Filed 07/03/19 Page 4 of 4



created, accessed, or last viewed by a user (if ever). Accordingly, the image may have been

residing in the page file of Mr. Schulte's computer for a long period of time before it was

discovered by law enforcement—indeed, it may have been there ever since the computer was

first used. Put another way, the mere fact that the image was found in Mr. Schulte's page file

in April 2017 does not show that it had arrived on the computer recently, as opposed to many

months or years earlier.

    12. Finally, about 20 percent of the image is blacked out. While there are various

reasons this may have occurred, the blacking out is consistent with the image having been

automatically downloaded to Mr. Schulte's computer, and stored to the page file, without

him ever seeing or knowingly acquiring it.

   Ideclare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       June 28, 2019
                                                 C's




                                             Steven M. Bellovin, Ph.D.




                                                 4
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 1 of 18




               Exhibit A
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 2 of 18




                             Steven M. Bellovin
      Percy K. and Vida L.W. Professor of Computer Science
                                   smb at cs.columbia.edu
                             http://www.cs.columbia.edu/˜ smb


    Education
    1982 Ph.D., University of North Carolina at Chapel Hill. Dissertation: Verifiably Cor-
         rect Code Generation Using Predicate Transformers; advisor: David L. Parnas.
    1977 M.S., University of North Carolina at Chapel Hill.
    1972 B.A., Columbia University.


    Employment
    2014–now      Percy K. and Vida L.W. Professor of Computer Science, Columbia Uni-
                  versity.
    2005–2014     Professor of Computer Science, Columbia University.
    2012–2013     Chief Technologist, Federal Trade Commission
    2002–2004     Adjunct Professor of Computer Science, University of Pennsylvania.
    2005–2012     AT&T, consultant
    1998–2004     AT&T Fellow, AT&T Labs—Research.
    1987–1998     Distinguished Member of the Technical Staff, AT&T Bell Laboratories
                  and AT&T Labs—Research.
    1982–1987     Member of the Technical Staff, AT&T Bell Laboratories.
    1977–1978     Instructor, Dept. of Computer Science, University of North Carolina at
                  Chapel Hill.


    Honors
    2014 Elected to the Cybersecurity Hall of Fame
    2006 Received the 2007 NIST/NSA National Computer Systems Security Award
    2001 Elected to the National Academy of Engineering.
    1998 Named an AT&T Fellow.
    1995 Received the Usenix Lifetime Achievement Award (“The Flame”), along with
         Tom Truscott and Jim Ellis, for our role in creating Usenet.


                                              1
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 3 of 18




    Books and Chapters
      • Salvatore Stolfo, Steven M. Bellovin, Angelos D. Keromytis, Sara Sinclair, Sean
        Smith, and Shlomo Hershkop, editors. Insider Attack and Cyber Security: Be-
        yond the Hacker (Advances in Information Security). Springer, 2008.

      • Seymour E. Goodman and Herbert S. Lin, editors. Toward a Safer and More
        Secure Cyberspace. National Academy Press, 2007.
      • Stephen T. Kent and Lynette I. Millett, editors. Who Goes There? Authentication
        Through the Lens of Privacy. National Academies Press, 2003.

      • John L. Hennessy, David A. Patterson, and Herbert S. Lin, editors. Information
        Technology for Counterterrorism: Immediate Actions and Future Possibilities.
        National Academies Press, 2003.
      • William R. Cheswick, Steven M. Bellovin, and Aviel D. Rubin. Firewalls and
        Internet Security; Repelling the Wily Hacker. Addison-Wesley, Reading, MA,
        second edition, 2003.
      • Making the Nation Safer: The Role of Science and Technology in Countering
        Terrorism. National Academies Press, 2002.
      • Stephen T. Kent and Lynette I. Millett, editors. IDs—Not That Easy: Questions
        About Nationwide Identity Systems. National Academies Press, 2002.
      • Fred B. Schneider, editor. Trust in Cyberspace. National Academy Press, 1999.
      • Network security issues. In Peter Denning and Dorothy Denning, editors, Inter-
        net Besieged: Countering Cyberspace Scofflaws. ACM Press, 1997.

      • Network security issues. In A. Tucker, editor, CRC Computer Science and
        Engineering Handbook. CRC Press, 1996.
      • Security and software engineering. In B. Krishnamurthy, editor, Practical Reusable
        UNIX Software. John Wiley & Sons, 1995.
      • William R. Cheswick and Steven M. Bellovin. Firewalls and Internet Security:
        Repelling the Wily Hacker. Addison-Wesley, Reading, MA, first edition, 1994.


    Papers and Articles
      • Steven M. Bellovin, Matt Blaze, and Susan Landau. Comments on proposed
        remote search rules, October 2014.
      • Steven M. Bellovin. The economics of cyberwar. Technical Report CUCS-010-
        14, Department of Computer Science, Columbia University, April 2014. Pre-
        sented at the Institute for New Economic Thinking’s Human After All.



                                            2
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 4 of 18




      • Steven M. Bellovin, Matt Blaze, Sandy Clark, and Susan Landau. Lawful hack-
        ing: Using existing vulnerabilities for wiretapping on the Internet. Northwestern
        Journal of Technology & Intellectual Property, 12(1), 2014.
      • Steven M. Bellovin, Renée M. Hutchins, Tony Jebara, and Sebastian Zimmeck.
        When enough is enough: Location tracking, mosaic theory, and machine learn-
        ing. NYU Journal of Law and Liberty, 8(2):555–628, 2014.
      • Sebastian Zimmeck and Steven M. Bellovin. Privee: An architecture for auto-
        matically analyzing web privacy policies. In 23rd USENIX Security Symposium
        (USENIX Security 14), pages 1–16, San Diego, CA, August 2014. USENIX
        Association.

      • Steven M. Bellovin. Position paper: Security and simplicity. In W3C/IAB Work-
        shop on Strengthening the Internet Against Pervasive Monitoring (STRINT), March
        2014.
      • Binh Vo and Steven Bellovin. Anonymous publish-subscribe systems. In SE-
        CURECOMM, Beijing, September 2014.

      • Vasilis Pappas, Fernando Krell, Binh Vo, Vlad Kolesnimov, Tal Malkin, Se-
        ung Geol Choi, Wesley George, Angelos Keromytis, and Steven M. Bellovin.
        Blind seer: A scalable private DBMS. In IEEE Symposium on Security and
        Privacy, May 2014.

      • Steven M. Bellovin. Mysterious checks from Mauborgne to Fabyan. Technical
        Report CUCS-012-14, Department of Computer Science, Columbia University,
        April 2014. A later version will appear in Cryptologia.
      • Steven M. Bellovin. Vernam, Mauborgne, and Friedman: The one-time pad
        and the index of coincidence. Technical Report CUCS-014-14, Department of
        Computer Science, Columbia University, May 2014.
      • S. Bellovin, R. Bush, and D. Ward. Security Requirements for BGP Path Vali-
        dation. RFC 7353, RFC Editor, August 2014.
      • Steven M. Bellovin. What should crypto look like? IEEE Security & Privacy,
        12(6):108–108, November 2014.

      • Steven M Bellovin. Dr. Strangecode. IEEE Security & Privacy, 12(3), May–
        June 2014.
      • Steven M. Bellovin. Submission to the Privacy and Civil Liberties Oversight
        Board: Technical issues raised by the Section 215 and Section 702 surveillance
        programs, July 2013.
      • Steven M. Bellovin, Matt Blaze, Sandy Clark, and Susan Landau. Going bright:
        Wiretapping without weakening communications infrastructure. IEEE Security
        & Privacy, 11(1):62–72, January–February 2013.



                                            3
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 5 of 18




      • Steven M. Bellovin. Why healthcare.gov has so many problems. CNN.com,
        October 15 2013.
      • Steven M. Bellovin. Military cybersomethings.       IEEE Security & Privacy,
        11(3):88, May–June 2013.

      • Steven M. Bellovin. Walls and gates. IEEE Security & Privacy, 6(11), November-
        December 2013.
      • Steven M. Bellovin, Scott O. Bradner, Whitfield Diffie, Susan Landau, and Jen-
        nifer Rexford. Can it really work? Problems with extending EINSTEIN 3 to
        critical infrastructure. National Security Journal, 3, 2012.

      • Carl Landwehr, Dan Boneh, John Mitchell, Steven M. Bellovin, Susan Landau,
        and Mike Lesk. Privacy and cybersecurity: The next 100 years. Proceedings of
        the IEEE, PP(99):1–15, 2012.
      • Maritza Johnson, Serge Egelman, and Steven M. Bellovin. Facebook and pri-
        vacy: It’s complicated. In Symposium On Usable Privacy and Security (SOUPS),
        July 2012.
      • Michelle Madejski, Maritza Johnson, and Steven M. Bellovin. A study of pri-
        vacy setting errors in an online social network. In Proceedings of SESOC 2012,
        2012.

      • Mariana Raykova, Hang Zhao, and Steven M. Bellovin. Privacy enhanced ac-
        cess control for outsourced data sharing. In Financial Cryptography and Data
        Security, March 2012.
      • Mariana Raykova, Ang Cui, Binh Vo, Bin Liu, Tal Malkin, Steven M. Bellovin,
        and Salvatore J. Stolfo. Usable secure private search. IEEE Security & Privacy,
        10(5), September-October 2012.
      • F. Gont and S. Bellovin. Defending against Sequence Number Attacks. RFC
        6528, RFC Editor, February 2012.
      • Steven M. Bellovin. The major cyberincident investigations board. IEEE Secu-
        rity & Privacy, 10(6):96, November–December 2012.

      • Steven M. Bellovin. Fighting the last war. IEEE Security & Privacy, 10(3),
        May–June 2012.
      • Steven M. Bellovin, Scott O. Bradner, Whitfield Diffie, Susan Landau, and Jen-
        nifer Rexford. As simple as possible—but not more so. Communications of the
        ACM, 2011. Note: this is a shorter version of “Can it really work?”.
      • Maritza L. Johnson, Steven M. Bellovin, and Angelos D. Keromytis. Computer
        security research with human subjects: Risks, benefits and informed consent. In
        Financial Cryptography and Data Security, Lecture Notes in Computer Science.
        Springer Berlin / Heidelberg, 2011.


                                            4
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 6 of 18




      • Michelle Madejski, Maritza Johnson, and Steven M. Bellovin. The failure of
        online social network privacy settings. Technical Report CUCS-010-11, Depart-
        ment of Computer Science, Columbia University, February 2011.
      • Sal Stolfo, Steven M. Bellovin, and David Evans. Measuring security. IEEE
        Security & Privacy, 9(3):88, May–June 2011.

      • Hang Zhao, Jorge Lobo, Arnab Roy, and Steven M Bellovin. Policy refinement
        of network services for MANETs. In The 12th IFIP/IEEE International Sym-
        posium on Integrated Network Management (IM 2011), Dublin, Ireland, May
        2011.

      • Steven M. Bellovin. Frank Miller: Inventor of the one-time pad. Technical
        Report CUCS-009-11, Department of Computer Science, Columbia University,
        March 2011. A revised version appeared in Cryptologia 35(3), July 2011.
      • Mariana Raykova, Hang Zhao, and Steven M. Bellovin. Privacy enhanced access
        control for outsourced data sharing. Technical Report CUCS-039-11, Depart-
        ment of Computer Science, Columbia University, 2011.
      • Vasilis Pappas, Mariana Raykova, Binh Vo, Steven M. Bellovin, and Tal Malkin.
        Private search in the real world. In Proceedings of the 2011 Annual Computer
        Security Applications Conference, December 2011.
      • Steven M. Bellovin. Clouds from both sides. IEEE Security & Privacy, 9(3),
        May–June 2011.
      • Steven M. Bellovin. Security think. IEEE Security & Privacy, 9(6), November–
        December 2011.
      • Maritza Johnson and Steven M. Bellovin. Policy management for e-health
        records. Usenix HealthSec, August 2010. Position paper.
      • Hang Zhao and Steven M. Bellovin. High performance firewalls in MANETs.
        In International Conference on Mobile Ad-hoc and Sensor Networks, pages 154–
        160, December 2010.
      • Shreyas Srivatsan, Maritza Johnson, and Steven M. Bellovin. Simple-VPN:
        Simple IPsec configuration. Technical Report CUCS-020-10, Department of
        Computer Science, Columbia University, July 2010.
      • Elli Androulaki, Binh Vo, and Steven M. Bellovin. A real-world identity man-
        agement system with master secret revocation. Technical Report CUCS-008-10,
        Department of Computer Science, Columbia University, April 2010.

      • Elli Androulaki and Steven M. Bellovin. A secure and privacy-preserving tar-
        geted ad-system. In Proceedings of the 1st Workshop on Real-Life Crypto-
        graphic Protocols and Standardization, January 2010.




                                           5
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 7 of 18




      • Vasilis Pappas, Mariana Raykova, Binh Vo, Steven M. Bellovin, and Tal Malkin.
        Trade-offs in private search. Technical Report CUCS-022-10, Department of
        Computer Science, Columbia University, September 2010.
      • Elli Androulaki, Binh Vo, and Steven M. Bellovin. Privacy-preserving, taxable
        bank accounts. In Proceedings of the European Symposium on Research in
        Computer Security (ESORICS), Athens, September 2010. Longer version issued
        as Tech Report CUCS-005-10.
      • Elli Androulaki, Binh Vo, and Steven M. Bellovin. Privacy-preserving, tax-
        able bank accounts. Technical Report CUCS-005-10, Department of Computer
        Science, Columbia University, April 2010.

      • Steven M. Bellovin.    Identity and security.   IEEE Security & Privacy, 8(2),
        March–April 2010.
      • Steven M. Bellovin. Perceptions and reality. IEEE Security & Privacy, 8(5),
        September–October 2010.

      • Elli Androulaki, Binh Vo, and Steven M. Bellovin. Cybersecurity through iden-
        tity management. In Engaging Data: First International Forum on the Applica-
        tion and Management of Personal Electronic Information, October 2009.
      • Steven M. Bellovin and Randy Bush. Configuration management and security.
        IEEE Journal on Selected Areas in Communications, 27(3):268–274, April 2009.

      • Shaya Potter, Steven M. Bellovin, and Jason Nieh. Two person control admin-
        istration: Preventing administration faults through duplication. In LISA ’09,
        November 2009.
      • Maritza Johnson, Steven M. Bellovin, Robert W. Reeder, and Stuart Schechter.
        Laissez-faire file sharing: Access control designed for individuals at the end-
        points. In New Security Paradigms Workshop, September 2009.
      • Hang Zhao and Steven M. Bellovin. Source prefix filtering in ROFL. Technical
        Report CUCS-033-09, Department of Computer Science, Columbia University,
        July 2009.

      • Yuu-Heng Cheng, Mariana Raykova, Alex Poylisher, Scott Alexander, Martin
        Eiger, and Steve M. Bellovin. The Zodiac policy subsystem: a policy-based
        management system for a high-security MANET. In IEEE Policy 2009, July
        2009. Longer version issued as CUCS-023-09.
      • Yuu-Heng Cheng, Scott Alexander, Alex Poylisher, and Mariana Raykova Steven M.
        Bellovin. The Zodiac policy subsystem: a policy-based management system for
        a high-security MANET. Technical Report CUCS-023-09, Department of Com-
        puter Science, Columbia University, May 2009.




                                            6
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 8 of 18




      • Elli Androulaki and Steven M. Bellovin. An anonymous credit card system.
        In Proceedings of 6th International Conference on Trust, Privacy & Security in
        Digital Business (TrustBus), September 2009. Longer version issued as Tech
        Report CUCS-010-09.
      • Elli Androulaki and Steven M. Bellovin. An anonymous credit card system.
        Technical Report CUCS-010-09, Department of Computer Science, Columbia
        University, February 2009.
      • Elli Androulaki and Steven M. Bellovin. Anonymous delivery of physical ob-
        jects. In Symposium on Privacy-Enhancing Technologies (PET), July 2009.

      • Elli Androulaki and Steven M. Bellovin. A secure and privacy-preserving tar-
        geted ad-system. Technical Report CUCS-044-09, Department of Computer
        Science, Columbia University, October 2009. A revised version will appear at
        the 1st Workshop on Real-Life Cryptographic Protocols and Standardization.
      • Mariana Raykova, Binh Vo, Tal Malkin, and Steven M. Bellovin. Secure anony-
        mous database search. In Proceedings of the ACM Cloud Computing Security
        Workshop, November 2009.
      • S. Bellovin. Guidelines for Specifying the Use of IPsec Version 2. RFC 5406,
        RFC Editor, February 2009.
      • Steven M. Bellovin. The government and cybersecurity. IEEE Security & Pri-
        vacy, 7(2), March–April 2009. (Ignore the part that says I work for Microsoft—I
        don’t. . . The editor and I both missed that in the galleys.).
      • Steven M. Bellovin. Security as a systems property. IEEE Security & Privacy,
        7(5), September–October 2009.

      • Maritza Johnson, Chaitanya Atreya, Adam Aviv, Mariana Raykova, Steven M.
        Bellovin, and Gail Kaiser. RUST: The reusable security toolkit, 2008. Draft.
      • Steven M. Bellovin, Matt Blaze, Whitfield Diffie, Susan Landau, Peter G. Neu-
        mann, and Jennifer Rexford. Risking communications security: Potential haz-
        ards of the “Protect America Act”. IEEE Security & Privacy, 6(1):24–33,
        January–February 2008.

      • Kyle Dent and Steven M. Bellovin. Newspeak: A secure approach for designing
        web applications. Technical Report CUCS-008-08, Department of Computer
        Science, Columbia University, February 2008.
      • Hang Zhao, Jorge Lobo, and Steven M. Bellovin. An algebra for integration
        and analysis of Ponder2 policies. In Proceeding of the 9th IEEE Workshop on
        Policies for Distributed Systems and Networks, June 2008.
      • Hang Zhao, Chi-Kin Chau, and Steven M. Bellovin. ROFL: Routing as the
        firewall layer. In New Security Paradigms Workshop, September 2008. A
        version is available as Technical Report CUCS-026-08.


                                            7
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 9 of 18




      • Maritza Johnson, Chaitanya Atreya, Adam Aviv, Mariana Raykova, Steven M.
        Bellovin, and Gail Kaiser. RUST: A retargetable usability testbed for website
        authentication technologies. In Usenix Workshop on Usability, Psychology, and
        Security, April 2008.
      • Maritza Johnson and Steven M. Bellovin. Security assurance for web device
        APIs. In Security for Access to Device APIs from the Web - W3C Workshop,
        December 2008.
      • Elli Androulaki, Mariana Raykova, Angelos Stavrou, and Steven M. Bellovin.
        PAR: Payment for anonymous routing. In Proceedings of the 8th Privacy En-
        hancing Technologies Symposium, July 2008.
      • Elli Androulaki, Seung Geol Choi, Steven M. Bellovin, and Tal Malkin. Rep-
        utation systems for anonymous networks. In Proceedings of the 8th Privacy
        Enhancing Technologies Symposium, July 2008.
      • Olaf Maennel, Randy Bush, Luca Cittadini, and Steven M. Bellovin. A better
        approach than carrier-grade-NAT. Technical Report CUCS-041-08, Department
        of Computer Science, Columbia University, September 2008.
      • Steven M. Bellovin. Security by checklist. IEEE Security & Privacy, 6(2),
        March–April 2008.
      • Steven M. Bellovin. The puzzle of privacy. IEEE Security & Privacy, 6(5),
        September–October 2008.
      • Steven M. Bellovin, Matt Blaze, Whitfield Diffie, Susan Landau, Peter G. Neu-
        mann, and Jennifer Rexford. Internal surveillance, external risks. Communica-
        tions of the ACM, 50(12), December 2007.
      • Hang Zhao and Steven M. Bellovin. Policy algebras for hybrid firewalls. Tech-
        nical Report CUCS-017-07, Department of Computer Science, Columbia Uni-
        versity, March 2007. Also presented at the Annual Conference of the ITA, 2007.
      • Sotiris Ioannidis, Steven M. Bellovin, John Ioannidis, Angelos D. Keromytis,
        Kostas Anagnostakis, and Jonathan M. Smith. Coordinated policy enforcement
        for distributed applications. International Journal of Network Security, 4(1):69–
        80, January 2007.
      • Steven M. Bellovin and William R. Cheswick. Privacy-enhanced searches us-
        ing encrypted Bloom filters. Technical Report CUCS-034-07, Department of
        Computer Science, Columbia University, September 2007.
      • Elli Androulaki, Mariana Raykova, Angelos Stavrou, and Steven M. Bellovin.
        Opentor: Anonymity as a commodity service. Technical Report CUCS-031-07,
        Department of Computer Science, Columbia University, September 2007.
      • Elli Androulaki, Seung Geol Choi, Steven M. Bellovin, and Tal Malkin. Repu-
        tation systems for anonymous networks. Technical Report CUCS-029-07, De-
        partment of Computer Science, Columbia University, September 2007.


                                            8
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 10 of 18




       • S. Bellovin. Key Change Strategies for TCP-MD5. RFC 4808, RFC Editor,
         March 2007.
       • Steven M. Bellovin. DRM, complexity, and correctness.          IEEE Security &
         Privacy, 5(1), January–February 2007.

       • Steven M. Bellovin. Seers and craftspeople. IEEE Security & Privacy, 5(5),
         September–October 2007.
       • Paula Hawthorn, Barbara Simons, Chris Clifton, David Wagner, Steven M. Bellovin,
         Rebecca Wright, Arnold Rosenthal, Ralph Poore, Lillie Coney, Robert Gellman,
         and Harry Hochheiser. Statewide databases of registered voters: Study of accu-
         racy, privacy, usability, security, and reliability issues, February 2006. Report
         commissioned by the U.S. Public Policy Committee of the Association for Com-
         puting Machinery.
       • Steven M. Bellovin, Matt Blaze, Ernest Brickell, Clinton Brooks, Vint Cerf,
         Whitfield Diffie, Susan Landau, Jon Peterson, and John Treichler. Security
         implications of applying the Communications Assistance to Law Enforcement
         Act to Voice over IP, 2006.
       • Steven M. Bellovin, David D. Clark, Adrian Perrig, and Dawn Song. Workshop
         report: Clean-slate design for the next-generation secure Internet, March 2006.
         NSF workshop report.

       • Ka-Ping Yee, David Wagner, Marti Hearst, and Steven M. Bellovin. Prerendered
         user interfaces for higher-assurance electronic voting. In Usenix/ACCURATE
         Electronic Voting Technology Workshop, August 2006. An earlier version ap-
         peared as Technical Report UCB/EECS-2006-35.
       • Steven M. Bellovin, Angelos Keromytis, and Bill Cheswick. Worm propagation
         strategies in an IPv6 Internet. ;login:, pages 70–76, February 2006.
       • Steven M. Bellovin. Virtual machines, virtual security. Communications of the
         ACM, 49(10), October 2006. “Inside RISKS” column.
       • Steven M. Bellovin and Eric K. Rescorla. Deploying a new hash algorithm. In
         Proceedings of NDSS ’06, 2006.

       • S. Bellovin and A. Zinin. Standards Maturity Variance Regarding the TCP MD5
         Signature Option (RFC 2385) and the BGP-4 Specification. RFC 4278, RFC
         Editor, January 2006.
       • Steven M. Bellovin. Unconventional wisdom. IEEE Security & Privacy, 4(1),
         January–February 2006.
       • Steven M. Bellovin. On the brittleness of software and the infeasibility of secu-
         rity metrics. IEEE Security & Privacy, 4(4), July–August 2006.




                                             9
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 11 of 18




       • Steven M. Bellovin, Matt Blaze, and Susan Landau. The real national-security
         needs for VoIP. Communications of the ACM, 48(11), November 2005. “Inside
         RISKS” column.
       • S. Bellovin and R. Housley. Guidelines for Cryptographic Key Management.
         RFC 4107, RFC Editor, June 2005.
       • Steven M. Bellovin. Security and privacy: Enemies or allies? IEEE Security &
         Privacy, 3(3), May–June 2005.
       • Steven M. Bellovin. A look back at “Security problems in the TCP/IP protocol
         suite”. In Annual Computer Security Applications Conference, December 2004.
         Invited paper.
       • William Aiello, Steven M. Bellovin, Matt Blaze, Ran Canetti, John Ioannidis,
         Angelos D. Keromytis, and Omer Reingold. Just fast keying: Key agreement
         in a hostile Internet. ACM Transactions on Information and System Security
         (TISSEC), 7(2):1–32, May 2004.
       • Steven M. Bellovin. Spamming, phishing, authentication, and privacy. Commu-
         nications of the ACM, 47(12), December 2004. “Inside RISKS” column.
       • Steven M. Bellovin. Cybersecurity research needs, July 2003. Testimony before
         the House Select Committee on Homeland Security, Subcommittee on Cyberse-
         curity, Science, Research, & Development, hearing on “Cybersecurity—Getting
         it Right”.
       • Steven M. Bellovin. Access control prefix router advertisement option for IPv6.
         Obsolete Internet draft, February 2003.
       • Steven M. Bellovin, Marcus Leech, and Tom Taylor. ICMP traceback messages.
         Obsolete Internet draft, February 2003.
       • Steven M. Bellovin and Emden R. Gansner. Using link cuts to attack Internet
         routing, 2003. Draft.
       • Sotiris Ioannidis, Steven M. Bellovin, John Ioannidis, Angelos D. Keromytis,
         and Jonathan M. Smith. Design and implementation of virtual private services.
         In Proceedings of the IEEE International Workshops on Enabling Technologies:
         Infrastructure for Collaborative Enterprises (WETICE), Workshop on Enterprise
         Security, Linz, Austria, June 2003.
       • S. Bellovin. The Security Flag in the IPv4 Header. RFC 3514, RFC Editor,
         April 1, 2003.
       • S. Bellovin, J. Ioannidis, A. Keromytis, and R. Stewart. On the Use of Stream
         Control Transmission Protocol (SCTP) with IPsec. RFC 3554, RFC Editor, July
         2003.
       • Steven M. Bellovin and Randy Bush. Security through obscurity considered
         dangerous. Obsolete Internet draft, February 2002.


                                            10
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 12 of 18




       • Ratul Mahajan, Steven M. Bellovin, Sally Floyd, John Ioannidis, Vern Paxson,
         and Scott Shenker. Controlling high bandwidth aggregates in the network. Com-
         puter Communication Review, 32(3):62–73, July 2002.
       • John Ioannidis and Steven M. Bellovin. Implementing pushback: Router-based
         defense against DDoS attacks. In Proc. Internet Society Symposium on Network
         and Distributed System Security, 2002.
       • Sotiris Ioannidis, Steven M. Bellovin, and Jonathan Smith. Sub-operating sys-
         tems: A new approach to application security. In SIGOPS European Workshop,
         September 2002.

       • William Aiello, Steven M. Bellovin, Matt Blaze, Ran Canetti, John Ioannidis,
         Angelos D. Keromytis, and Omer Reingold. Efficient, DoS-resistant, secure
         key exchange for internet protocols. In Proceedings of the ACM Computer and
         Communications Security (CCS) Conference, November 2002.
       • Steven M. Bellovin. A technique for counting NATted hosts. In Proc. Second
         Internet Measurement Workshop, pages 267–272, Marseille, 2002.
       • Steven M. Bellovin. A “Reason” field for ICMP “Administratively Prohibited”
         messages. Obsolete Internet draft, December 2001.
       • Steven M. Bellovin. Using Bloom Filters for authenticated yes/no answers in
         the DNS. Obsolete Internet draft, December 2001.

       • Steven M. Bellovin. Computer security—an end state? Communications of the
         ACM, 44(3), March 2001.
       • Sotiris Ioannidis and Steven M. Bellovin. Building a secure web browser. In
         Usenix Conference, June 2001.

       • Peter M. Gleitz and Steven M. Bellovin. Transient addressing for related pro-
         cesses: Improved firewalling by using IPv6 and multiple addresses per host. In
         Proceedings of the Eleventh Usenix Security Symposium,, August 2001.
       • S.M. Bellovin and M.A. Blaze. Cryptographic modes of operation for the Inter-
         net. In Second NIST Workshop on Modes of Operation, August 2001.

       • Steven M. Bellovin, C. Cohen, J. Havrilla, S. Herman, B. King, J. Lanza, L. Pe-
         sante, R. Pethia, S. McAllister, G. Henault, R. T. Goodden, A. P. Peterson,
         S. Finnegan, K. Katano, R. M. Smith, and R. A. Lowenthal. Results of the
         “Security in ActiveX Workshop”, December 2000.

       • D. Whiting, B. Schneier, and S. Bellovin. AES key agility issues in high-speed
         IPsec implementations, 2000.
       • Steven M. Bellovin, Matt Blaze, David Farber, Peter Neumann, and Gene Spaf-
         ford. Comments on the Carnivore system technical review draft, December
         2000.


                                            11
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 13 of 18




       • Steven M. Bellovin and Robert G. Moskowitz. Client certificate and key retrieval
         for IKE. Obsolete Internet draft, November 2000.
       • Matt Blaze and Steven M. Bellovin. Open Internet wiretapping, July 2000.
         Written testimony for a hearing on “Fourth Amendment Issues Raised by the
         FBI’s ‘Carnivore’ Program” by the Subcommittee on the Constitution, House
         Judiciary Committee.
       • Matt Blaze and Steven M. Bellovin. Tapping on my network door. Communica-
         tions of the ACM, 43(10), October 2000.
       • Steven M. Bellovin. Wiretapping the Net. The Bridge, 20(2):21–26, Summer
         2000.
       • Sotiris Ioannidis, Angelos D. Keromytis, Steven M. Bellovin, and Jonathan M.
         Smith. Implementing a distributed firewall. In ACM Conference on Computer
         and Communications Security, Athens, Greece, November 2000.
       • Steven M. Bellovin, Adam Buchsbaum, and S. Muthukrishnan. TCP compres-
         sion filter. Obsolete Internet draft, October 1999.
       • Steven M. Bellovin, Adam Buchsbaum, and S. Muthukrishnan.           TCP filters.
         Obsolete Internet draft, October 1999.
       • Steven M. Bellovin. Distributed firewalls. ;login:, pages 39–47, November
         1999.
       • J. S. Denker, S. M. Bellovin, H. Daniel, N. L. Mintz, T. Killian, and M. A.
         Plotnick. Moat: A virtual private network appliance and services platform. In
         Proceedings of LISA XIII, November 1999.
       • Peter Gregory. Why systems administration is hard.          In Solaris Security.
         Prentice-Hall, 1999. (Foreword).
       • Fred Schneider, Steven M. Bellovin, and Alan Inouye. Critical infrastructures
         you can trust: Where telecommunications fits. In Telecommunications Policy
         Research Conference, October 1998.
       • William Cheswick and Steven M. Bellovin. How computer security works:
         Firewalls. Scientific American, pages 106–107, October 1998.
       • Steven M. Bellovin. Cryptography and the Internet. In Advances in Cryptology:
         Proceedings of CRYPTO ’98, August 1998.
       • S. Bellovin. Report of the IAB Security Architecture Workshop. RFC 2316,
         RFC Editor, April 1998.
       • H. Lu, M. Krishnaswamy, L. Conroy, S. Bellovin, F. Burg, A. DeSimone, K. Tewani,
         P. Davidson, H. Schulzrinne, and K. Vishwanathan. Toward the PSTN/Internet
         Inter-Networking–Pre-PINT Implementations. RFC 2458, RFC Editor, Novem-
         ber 1998.


                                            12
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 14 of 18




       • Hal Abelson, Ross Anderson, Steven M. Bellovin, Josh Benaloh, Matt Blaze,
         Whitfield Diffie, John Gilmore, Peter G. Neumann, Ronald L. Rivest, Jeffrey I.
         Schiller, and Bruce Schneier. The risks of key recovery, key escrow, and trusted
         third-party encryption, May 1997. A report by an ad hoc group of cryptographers
         and computer scientists.

       • Yakov Rekhter, Paul Resnick, and Steven M. Bellovin. Financial incentives for
         route aggregation and efficient address utilization in the Internet. In Proceedings
         of Telecommunications Policy Research Conference, 1997.
       • Steven M. Bellovin. Probable plaintext cryptanalysis of the IP security protocols.
         In Proc. of the Symposium on Network and Distributed System Security, pages
         155–160, 1997.
       • Bill Cheswick and Steven M. Bellovin. A DNS filter and switch for packet-
         filtering gateways. In Proceedings of the Sixth Usenix Unix Security Symposium,
         pages 15–19, San Jose, CA, 1996.

       • Steven M. Bellovin. Problem areas for the IP security protocols. In Proceedings
         of the Sixth Usenix Unix Security Symposium, pages 205–214, July 1996.
       • David A. Wagner and Steven M. Bellovin. A “bump in the stack” encryptor
         for MS-DOS systems. In Proceedings of the Symposium on Network and Dis-
         tributed System Security, pages 155–160, San Diego, February 1996.

       • Uri Blumenthal and Steven M. Bellovin. A better key schedule for DES-like
         ciphers. In Proceedings of PRAGOCRYPT ’96, Prague, 1996.
       • S. Bellovin. Defending Against Sequence Number Attacks. RFC 1948, RFC
         Editor, May 1996.

       • Steven M. Bellovin. Using the domain name system for system break-ins. In
         Proceedings of the Fifth Usenix Unix Security Symposium, pages 199–208, Salt
         Lake City, UT, June 1995.
       • Steven M. Bellovin. Security and uses of the Internet. In Proceedings of the
         North American Serials Interest Group, June 1995.

       • Matt Blaze and Steven M. Bellovin. Session-layer encryption. In Proc. 5th
         USENIX UNIX Security Symposium, Salt Lake City, UT, June 1995.
       • David A. Wagner and Steven M. Bellovin. A programmable plaintext recognizer,
         1994. Unpublished.

       • S.M. Bellovin and W.R. Cheswick. Network firewalls. IEEE Communications
         Magazine, 32(9):50–57, Sept 1994.
       • Steven M. Bellovin and Michael Merritt. An attack on the Interlock Proto-
         col when used for authentication. IEEE Transactions on Information Theory,
         40(1):273–275, January 1994.


                                              13
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 15 of 18




       • S. Bellovin. Firewall-Friendly FTP. RFC 1579, RFC Editor, February 1994.
       • S. Bellovin. Security Concerns for IPng. RFC 1675, RFC Editor, August 1994.
       • S. Bellovin. On Many Addresses per Host. RFC 1681, RFC Editor, August
         1994.

       • Steven M. Bellovin and Michael Merritt. Augmented encrypted key exchange.
         In Proceedings of the First ACM Conference on Computer and Communications
         Security, pages 244–250, Fairfax, VA, November 1993.
       • Steven M. Bellovin. Packets found on an internet. Computer Communication
         Review, 23(3):26–31, July 1993.

       • Steven M. Bellovin. A best-case network performance model, 1992. Unpub-
         lished.
       • Steven M. Bellovin. There be dragons. In Proceedings of the Third Usenix Unix
         Security Symposium, pages 1–16, September 1992.

       • Steven M. Bellovin and Michael Merritt. Encrypted key exchange: Password-
         based protocols secure against dictionary attacks. In Proc. IEEE Computer
         Society Symposium on Research in Security and Privacy, pages 72–84, Oakland,
         CA, May 1992.
       • Steven M. Bellovin and Michael Merritt. Encrypted key exchange: Password-
         based protocols secure against dictionary attacks, August 1991.
       • Steven M. Bellovin and Michael Merritt. Limitations of the Kerberos authen-
         tication system. In USENIX Conference Proceedings, pages 253–267, Dallas,
         TX, Winter 1991.

       • Steven M. Bellovin, November 1990. Internal report.
       • Steven M. Bellovin and Michael Merritt. Limitations of the Kerberos authenti-
         cation system. Computer Communication Review, 20(5), October 1990.
       • Steven M. Bellovin. Pseudo-network drivers and virtual networks. In USENIX
         Conference Proceedings, pages 229–244, Washington, D.C., January 1990.

       • Steven M. Bellovin. Towards a commercial IP security option. In Commercial
         IPSO Workshop, INTEROP ’89, 1989.
       • Steven M. Bellovin. Security problems in the TCP/IP protocol suite. Computer
         Communication Review, 19(2):32–48, April 1989.

       • Steven M. Bellovin. The “session tty” manager. In Proc. Usenix Conference,
         Summer 1988.
       • Peter Honeyman and Steven M. Bellovin. PATHALIAS or the care and feeding
         of relative addresses. In Proc. Summer Usenix Conference, 1986.


                                           14
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 16 of 18




    Major Positions
    2013–2015   Member, National Research Council study committee on FAA Next Gen-
                eration Air Traffic Control System
    2012–now    Member, National Research Council study committee on Cybersecurity
                Foundations
    2010–now    Member, Computer Science and Telecommunications Board of the Na-
                tional Academies
    2009–2012   Member, Technical Guidelines Development Committee of the Elections
                Assistance Commission
    2008        Co-chair, Applied Cryptography and Network Security (ACNS)
    2006        Chair, Steps Towards Reducing Unwanted Traffic in the Internet (SRUTI)
    2005–now    Member, Department of Homeland Security Science and Technology
                Advisory Committee
    2004–2007   Member, National Research Council study committee on cybersecurity
                research needs.
    2002–2004   Member, ICANN DNS Security and Stability Advisory Committee.
    2002–2004   Security Area co-director, Internet Engineering Task Force (IETF).
    2002        Chair, program committee, IEEE Symposium on Security and Privacy.
    2002        Member, Information Technology sub-committee, National Research Coun-
                cil study committee on science and technology against terrorism.
    2001–2003   Member, ACM Advisory Committee on Security and Privacy.
    2001        Vice-chair, program committee, IEEE Symposium on Security and Pri-
                vacy.
    2001–2003   Member, National Research Council study committee on authentication
                technologies and their privacy implications.
    2000–2002   Chair, IETF ITRACE working group.
    2000        Co-chair, Usenix Security Symposium.
    1999–2002   IETF representative, ICANN Protocol Supporting Organization
    1999–now    Co-chair, IETF SPIRITS working group.
    1997–2001   Co-chair, IETF PINT working group.
    1996–1998   Member, National Research Council study committee on information
                systems trustworthiness.


                                           15
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 17 of 18




    1996–2002     Member, Internet Architecture Board.
    1996          Co-chair, Usenix Security Symposium.
    1993–1995     Member, IETF IPng Directorate.


    U.S. Patents
    8,798,614 Enhanced communication service for predicting and handling communica-
              tion interruption
    8,676,916 Method and Apparatus for Connection to Virtual Private Networks for Se-
              cure Transactions
    8,239,531 Method and Apparatus for Connection to Virtual Private Networks for Se-
              cure Transactions
    8,145,793 System and Method for Distributed Content Transformation
    8,107,479 Method and System for Telephony and High Speed Data Access on a Broad-
              band Access Network

    8,037,167 Method for Detecting Hosts behind Network Address Translators
    7,907,517 Routing Protocols with Predicted Outage Notification
    7,756,008 Routing Protocols with Predicted Outage Notification
    7,676,224 Enhanced Communication Service for Predicting and Handling Communi-
              cation Interruption (2010).
    7,558,970 Full-Text Privacy-enhanced searches using encryption
    7,227,843 Method for reducing congestion in packet-switched networks (2007).
    7,051,365 Method and apparatus for a distributed firewall (2006).

    7,035,410 Method and apparatus for enhanced security in a broadband telephony net-
              work (2006).
    6,870,845 Method for providing privacy by network address translation (2005).

    6,665,299 Method and system for telephony and high speed data access on a broadband
              access network (2003).
    5,958,052 Method and apparatus for restricting access to private information in domain
              name systems by filtering information (1999).
    5,870,557 Method for determining and reporting a level of network activity on a com-
              munications network using a routing analyzer and advisor (1999).



                                             16
Case 1:17-cr-00548-PAC Document 110-1 Filed 07/03/19 Page 18 of 18




    5,805,820 Method and apparatus for restricting access to private information in domain
              name systems by redirecting query requests (1998).
    5,440,635 Cryptographic protocol for remote authentication (1995).
    5,241,599 Cryptographic protocol for secure communications (1993).

    Numerous other patent applications are pending.




                                             17
